Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 03/07/22 has been received and entered. Application No. 17/012,641 of which claims 1-20 are pending in the application, all of which are ready for examination by the examiner.  

Response to Amendments
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections.
Applicant’s response, filed on 03/07/22, with respect to drawing objections have been fully considered but Figure 4 is not persuasive. The objections are maintained.
Applicant’s response with respect to 112 rejections have been fully considered and are persuasive. The rejections are withdrawn.
This action is made final.

Response to Arguments
I)	Applicant's arguments with respect to 35 USC § 103 rejections of claims 1-20 have been fully considered but they are not persuasive. Applicant made the following arguments:
II)	Regarding claims 1, 11, and 16, Applicant argues “Guheen explicitly fails to disclose or suggest the concept of chain code and distributed ledger technology… Since Smith and Guheen each fail to disclose or suggest a process of updating chain code that is stored in a distributed ledger database shared between the operator platform and an infrastructure client computing device, any combination of the references would necessarily fail to disclose or suggest such a process”.
Examiner respectfully disagrees. Smith discloses in Figures 1-2, paragraphs [0007] and [0009]-[0013] blockchain, distributed ledger database, and validating updated information while Guheen teaches in col. 43, ll 23-30 updating activities.  Therefore, the combination of Smith and Guheen discloses the claimed limitations. In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations ofreferences. In re Keller, 208 USPQ 871 (CCPA 1981).

Drawings
The drawings of Figure 4 is objected to under 37 CFR 1.83(a) because they are illegible to read and understand.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. PGPub 2019/0132350; hereinafter “Smith”) in view of Guheen et al. (U.S. Patent 6,536,037; hereinafter “Guheen”).

As per claims 1, 11 and 16, Smith discloses a system, a method, and a non-transitory computer readable medium having instructions, comprising: 
one or more computing devices hosting an operator platform to facilitate access to the first set of infrastructure resources from infrastructure providers, measure of usage the first set of infrastructure resources. (See Table 2, paras. 103 and 137, wherein providing access to resources are disclosed, also See Tables 7 and 17, wherein usage information are disclosed; as taught by Smith.)
However, Smith fails to disclose a processor to generate one or more blocks of transaction data associated with each resource in the first set of infrastructure resources to update chain code, wherein the chain code is stored in a distributed ledger database shared between the operator platform and an infrastructure client computing device.
On the other hand, Guheen teaches a processor to generate one or more blocks of transaction data associated with each resource in the first set of infrastructure resources to update chain code, wherein the chain code is stored in a distributed ledger database shared between the operator platform and an infrastructure client computing device. (See Figs. 21C, 21E and 26D, cols. 15- 18, ll 1-67, wherein transaction processing capabilities and integration are disclosed, also See col. 43, ll 23-30, wherein updating activities are disclosed, also See Fig. 63, col. 130, ll 1-40, wherein code generators and testing processes are disclosed; as taught by Guheen.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Guheen teachings in the Smith system. Skilled artisan would have been motivated to incorporate method of identification of redundancies and omissions among components of a web based architecture taught by Guheen in the Smith system for validation of distributed data storage system.  In addition, both of the references (Smith and Guheen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distribution of data between databases.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 2, 12 and 17, the combination of Smith and Guheen further discloses wherein each block of transaction data comprises a resource object and a token object. (See Fig. 1, Table 6, paras. 6 and 15, wherein block of data for ledger, objects and tokens are disclosed; as taught by Smith.)

As per claims 3, 13 and 18, the combination of Smith and Guheen further discloses wherein the resource object comprises metadata identifying a resource that is to be accessed by the infrastructure client computing device. (See paras. 88-89, wherein metadata is disclosed; as taught by Smith.)

As per claims 4, 14 and 19, the combination of Smith and Guheen further discloses wherein the token object comprises details regarding a cost associated with utilizing the resource. (See Tables 3 and 4, wherein project costs relates to project progress are disclosed; as taught by Smith.)

As per claims 5, 15 and 20, the combination of Smith and Guheen further discloses wherein measuring usage of a resource comprises retrieving utilization data from the resource specified in the resource object. (See Tables 3, para. 102, wherein measuring progress against project plan, measuring KPI, ROI per process and capacity utilization are disclosed; as taught by Smith.)

As per claim 6, the rejection of claim 5 is hereby incorporated by reference, Smith fails to disclose wherein the transaction data further comprises units of consumption of the resource indicated by the retrieved utilization data.
On the other hand, Guheen teaches wherein the transaction data further comprises units of consumption of the resource indicated by the retrieved utilization data. (See col. 142, ll 6-12 and col. 158, ll 20-23, wherein reporting volumes to resource consumption management facility are disclosed; as taught by Guheen.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Guheen teachings in the Smith system. Skilled artisan would have been motivated to incorporate method of providing consumption of resources taught by Guheen in the Smith system for validation of distributed data storage system.  In addition, both of the references (Smith and Guheen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distribution of data between databases.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Smith and Guheen further discloses wherein the operator platform to facilitate access to a second set of infrastructure resources from the infrastructure provider. (See Figs. 5A-5B, Table 2, paras. 103 and 137, wherein providing access to resources are disclosed; as taught by Smith.)

As per claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination of Smith and Guheen further discloses wherein the one or more processors at the operator platform to measure usage of each resource in the second set of infrastructure resources and generate second chain code comprising one or more blocks of transaction data for accessing the second set of infrastructure resources, and the second chain code is stored in a second distributed ledger database shared between the operator platform and the second infrastructure client computing device. (See Table 2, paras. 103 and 137, wherein providing access to resources are disclosed, also See Tables 7 and 17, wherein usage information are disclosed, also See Figs. 1-3, paras. 7 and 60, wherein a decentralized ledger of all transactions in a network is disclosed, also See para. 84, wherein a shared ledger is disclosed; as taught by Smith.)

As per claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Smith and Guheen further discloses a first channel coupled between the infrastructure client computing device, the operator platform and the infrastructure provider, and a second channel coupled between the second infrastructure client computing device, the operator platform and the infrastructure provider. (See Table 17, paras. 88-89, wherein coupling of internal and external application logic and sharing functionalities are disclosed, also See para. 84, wherein a shared ledger is disclosed; as taught by Smith.)

As per claim 10, the rejection of claim 9 is hereby incorporated by reference, the combination of Smith and Guheen further discloses wherein the second channel is isolated from the first channel. (See Tables 9-10, wherein separated testing and production environments are disclosed; as taught by Smith.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153